DETAILED ACTION
1.	REASONS FOR ALLOWANCE:
	Claims 1, 5, 6 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5, 6 and 11-16 are allowable because Young et al (Pub. No.: 2018/0006727), Aoki et al (US Patent No. 7,447,446), and Roth (US Patent No. 10,244,297), takes alone or in combination, fails to teach a first multi-mode interference (MMI) coupler; a second MMI coupler; a phase modulator; and a first light source, wherein the first MMI coupler comprises: a first port; a second port; a third port; and a fourth port, wherein the first port and the second port are located on one side of the first MMI coupler, and the third port and the fourth port are located on the other side of the first MMI coupler; the second MMI coupler comprises: a fifth port; a sixth port; and a seventh port, wherein the fifth port and the sixth port are located on one side of the second MMI coupler, and the seventh port is located on the other side of the second MMI coupler; the first port and the second port are connected to the fifth port and the sixth port in a one-to-one correspondence to form two connections, wherein: the phase 
Claims 17-19 are allowable because Young et al (Pub. No.: 2018/0006727), Aoki et al (US Patent No. 7,447,446), and Roth (US Patent No. 10,244,297), takes alone or in combination, fails to teach a light source, wherein the light source is connected to a third port or a fourth port; an optical interface wherein the optical interface is configured to connect to an external light source; a first multi-mode interference (MMI) coupler; a second MMI coupler; and a phase modulator, wherein the first MMI coupler comprises: a first port; a second port; the third port; and the fourth port, wherein the first port and the second port are located on one side of the first MMI coupler, and wherein the third port and the fourth .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272 -3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or Application/Control Number: 17/245,958 Page 12 Art Unit: 2636 relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636